PER CURIAM.
The writ of error in this case challenges the correctness of the order, made by the District Court, dismissing the plea of intervention interposed by the Harry Bros. Company in an equitable proceeding therein pending. No question of jurisdiction has been raised, and on the argument counsel for the parties treated the questions discussed as properly here for adjudication.
The proper mode, however, of reviewing questions arising in equity causes is by appeal, and where that mode is not followed there is no jurisdiction in the appellate court. And this want of jurisdiction cannot be waived, nor can jurisdiction be conferred by consent of parties. Four Hundred and Forty Three Cans of Egg Product v. United States, 226 U. S. 172, 33 Sup. Ct. 50, 57 L. Ed. 174; Leo Lung On v. United States, 159 Fed. 125, 86 C. C. A. 513; United States v. Emholt, 105 U. S. 414, 26 L. Ed. 1077. See, also, United States v. Hudson, etc., Co., 200 Fed. 956, 119 C. C. A. 293.
The writ of error should therefore be dismissed; and it is so ordered.